 

Case 1:19-cv-05122-BMC Document 57 Filed 05/25/21 Page 1 of 2 PagelD #: 1003

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

X

 

VLADIMIR DOBROSMYLOV,

Plaintiff, Civil Action No. 1:19-cv- 05122 (BMC)

AFFIDAVIT OF WILLIAM MAIER

vc

DESALES MEDIA GROUP, INC.,

Defendant.

 

STATE OF NEW YORK

COUNTY OF KINGS

WILLIAM MAIER, being duly sworn, deposes and says:

i: I am the Chief Executive Officer of defendant DeSales Media Gro
(“DeSales”). I am fully and personally familiar with the facts set forth herein.

2 I am respectfully submitting this Affidavit in support of DeSales’ renewec
for summary judgment in this case.

Be DeSales is a Catholic ministry that serves the Roman Catholic Diocese
(“Diocese of Brooklyn”), publishing news and information from a Catholic point of

4, DeSales is a direct provider of Catholic news, events and original
print, TV, digital and experiential, to engage Catholics and try to drive them to
action. DeSales also is an agency that provides strategy, planning and execution of d

technology, educational, video, and event services to Catholic entiti

 
   
 
   
   
  
   
  
   
  
  
   
 
Case 1:19-cv-05122-BMC Document 57 Filed 05/25/21 Page 2 of 2 PagelD #: 1004

5. DeSales’ mission is to use all forms of communication, media and technology to
lead Catholics to a deeper faith in Jesus Christ, and to inspire and generate greater attendance,
support and interaction in parishes, schools and Catholic organizations.

6. DeSales’ greatest goal is to drive Catholics to put their faith in action, by serving the
faithful directly through our news and media properties, and by serving the Church institutions that
serve the faithful through our agency services and initiatives in marketing, communications, and

technology.

-

7. DeSales is a 501 (c)(3) non-profit organization, We are named for St. Francis de Sales,
the patron saint of writers and journalists. We were founded in 2011. Our purpose from the outset was
to address the core communications needs of the Catholic Church in Brooklyn and Queens: extemal
communications, intemal communications, and operations and data management. Today, we continue
our mission. DeSales is unique in its reach of Catholics in Brooklyn and Queens. As such, it has
few, if any, competitors, and no for-profit (commercial) competitors.

8. DeSales, has been, and continues to be, solely a religious non-profit organization.

DeSales does not compete with commercial enterprises.
en Ni flow
WILLIAM MAIER V

Sworn to before me on this ash
day of May, 2021

Uadud {et

NOTARY PUBLIC

 

{NO330549 }

 

 
